Matter of Jamya C. (Jermaine F.) (2018 NY Slip Op 06479)





Matter of Jamya C. (Jermaine F.)


2018 NY Slip Op 06479


Decided on October 2, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2018

Manzanet-Daniels, J.P., Tom, Webber, Oing, JJ.


7192 7191

[*1]In re Jamya C., and Another, Dependent Children Under the Age of Eighteen Years, etc.
andJermaine F., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Larry S. Bachner, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Deborah E. Wassel of counsel), for respondent.
Law Office of Lewis S. Calderon, Jamaica (Lewis S. Calderon of counsel), attorney for the children.

Order of disposition, Family Court, Bronx County (Michael R. Milsap, J.), entered on or about September 14, 2017, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about July 18, 2017, which found that respondent father neglected the subject children, unanimously affirmed, without costs. Appeal from fact-finding order, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
The finding of neglect is supported by a preponderance of the evidence (see Family Ct Act §§ 1012[f][i][B]; 1046[b][i]). There was testimony from the mother that the father had engaged in domestic violence against her in the presence of the children, outside their school, thus subjecting the children to actual or imminent danger of injury or impairment to their emotional and mental condition (see Matter of Serenity H. [Tasha S.], 132 AD3d 508 [1st Dept 2015]; Matter of Madison M. [Nathan M.], 123 AD3d 616 [1st Dept 2014]). There exists no basis to disturb the court's evaluation of the evidence, including its credibility determinations (see Matter of Irene O., 38 NY2d 776 [1975]; Matter of Moises G. [Luis G.], 135 AD3d 527 [1st Dept 2016]).
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2018
CLERK